Order, Supreme Court, New York County, entered February 23, 1977, granting defendants’ motion for a protective order striking portions of notice seeking production of documents at examination before trial, and denying plaintiffs cross motion for sanctions, is unanimously affirmed. Respondents shall recover of appellant $40 costs and disbursements of this appeal. The stipulation made on the record at the examination before trial refutes any claim of waiver of the right to object to the notice for production of documents. The Special Term did not abuse its discretion in granting defendants’ motion to the extent that it did and in denying plaintiffs cross motion. While the description of the portions stricken as “documents not relevant to this action” is obviously unspecific, it is taken care of as a practical matter in this case by the authority of the court, expressly restated by the Special Term, "to supervise all phases of pre-trial disclosure.” Concur — Kupferman, J. P., Birns, Silverman and Lane, JJ.